                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:20-CV-374-D



COLORADO BANKERS LIFE                          )
INSURANCE COMPANY,                             )
                                               )
                                 Plaintiff,    )
                                               )
                    v.                         )               ORDER
                                               )
ROCKDALE ASSET MANAGEMENT, LLC, )
                                               )
                                 Defendant.    )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 30], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 24], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This~ day of July 2021.




                                                      J~C.DEVER..ill
                                                      United States District Judge




          Case 5:20-cv-00374-D Document 37 Filed 07/20/21 Page 1 of 1
